Banke, Judge.
The defendant filed this direct appeal from his conviction for theft by taking. Although he enumerates three grounds of error, the effect of each is to allege that his trial counsel made certain errors which deprived him *659of effective assistance of counsel.
Submitted June 9, 1977
Decided June 27, 1977.
Marion K. Smith, for appellant.
William S. Lee, District Attorney, Hobart M. Hind, Assistant District Attorney, for appellee.
The defendant was charged with stealing scrap metal and machine parts from another’s property. The owner’s son testified that he had seen the defendant loading the metal onto his truck, a pile of scrap identified by the owner as having been taken from his property was located at a scrap metal yard, and an employee of the yard testified that it had been delivered and sold to the yard by the defendant. Thus, the evidence strongly supported the jury’s verdict.
The contention that trial counsel was ineffective is absolutely without merit. This case was tried twice, the first trial resulting in a mistrial due to the jury’s inability to reach a verdict. At the second trial the defendant received a diligent and competent defense. The mere fact that every conceivable objection to evidence was not raised or that present counsel would have cross examined the state’s witnesses differently does not establish ineffectiveness of counsel. See Hart v. State, 227 Ga. 171, 176 (10) (179 SE2d 346) (1971).

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.